NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         AUG 10 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

CLIFFORD B. HUBBARD,                             No.    20-16094

                Petitioner-Appellant,            D.C. No.
                                                 1:19-mc-00333-LEK-KJM
 v.

UNITED STATES OF AMERICA,                        MEMORANDUM*

                Respondent-Appellee.

                   Appeal from the United States District Court
                              for the District of Hawaii
                   Leslie E. Kobayashi, District Judge, Presiding

                         Argued and Submitted July 7, 2021
                                 Honolulu, Hawaii

Before: NGUYEN, OWENS, and FRIEDLAND, Circuit Judges.

      In 1982, a general court-martial convicted U.S. Army Private Clifford

Hubbard of murder, attempted sodomy, and indecent acts with a child. Hubbard

was sentenced to life in prison and is currently serving his sentence at a state prison

in Florida. In 2019, Hubbard filed a petition for DNA testing under the Innocence

Protection Act of 2004 (“IPA”), 18 U.S.C. § 3600, in federal district court. In a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
concurrently filed opinion, we affirm the dismissal of that petition for lack of

subject-matter jurisdiction.

      Hubbard raises an additional argument on appeal—which he did not raise

before the district court—that the IPA violates the Equal Protection Clause by

discriminating against “military prisoners.” Hubbard does not contend that the

statute discriminates against a suspect class; rather, he argues only that the IPA

cannot withstand rational basis review. Applying that standard, we hold that

Hubbard has not met his burden to “negative every conceivable basis which might

support” the IPA—including, for example, giving special deference to military

courts. Dent v. Sessions, 900 F.3d 1075, 1082 (9th Cir. 2018) (quoting Hernandez-

Mancilla v. Holder, 633 F.3d 1182, 1185 (9th Cir. 2011)).

      AFFIRMED.




                                          2